DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 11-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellington (US 3152059 A).

Claim 1: Wellington discloses a zinc ribbon anode (see e.g. col 2, lines 12-14of Wellington) comprising: 
a hollow elongated zinc ribbon having a first end, a second end opposite the first end, an outer surface, and an inner surface defining a hollow space extending from the first end to the second end (see e.g. col 2, lines 55-58 and #10 on Fig 1 of Wellington); and 
an elongated metal core disposed within the hollow space and in contact with the inner surface (see e.g. col 2, lines 55-60 and #11 on Fig 1 of Wellington), 
wherein a cross-section of the hollow elongated zinc ribbon taken between the first end and the second end and perpendicular to the outer surface is polygonal in shape (see e.g. Fig 5 of Wellington), and 
wherein the cross-section has an aspect ratio of 4:1 (1 ¾ x 7/16, see e.g. col 3, lines 64-66 of Wellington).

Claim 2: Wellington discloses that the cross-section has an aspect ratio of 4:1 (1 ¾ x 7/16, see e.g. col 3, lines 64-66 of Wellington).

Claim 8: Wellington discloses that the outer surface has a surface area of about 53 square inches per linear foot of zinc ribbon anode (length of 15 inches, width of 1 ¾, and thickness of 7/16 inches. A = 2(wl+hl+hw), see e.g. col 3, lines 64-65 of Wellington).

Claim 9: Wellington discloses that the outer surface has a surface area of at least about 53 square inches per linear foot of zinc ribbon anode (length of 15 inches, width of 1 ¾, and thickness of 7/16 inches. A = 2(wl+hl+hw), see e.g. col 3, lines 64-65 of Wellington).

Claim 11: Wellington discloses that the cross-section is substantially rectangular in shape (see e.g. Fig 5 of Wellington). 

Claim 12: Wellington discloses a cross-section of the elongated metal core taken between the first end and the second end is polygonal in shape (see e.g. Fig 6 of Wellington). 

Claim 13: Wellington discloses that the cross-section of the elongated metal core is rectangular in shape (see e.g. Fig 6 of Wellington).

Claim 14: Wellington discloses that the grain structure of the hollow elongated zinc ribbon is substantially longitudinal (it is extruded along its length, see e.g. Fig 2 of Wellington). 

Claim 17: Wellington discloses that the hollow elongated zinc ribbon is formed by extrusion (see e.g. col 3, lines 58-75 of Wellington).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-7, 10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellington.

Claim 3: Wellington discloses a specific example having a cross-section with an aspect ratio of 4:1 (1 ¾ x 7/16, see e.g. col 3, lines 64-66 of Wellington). Wellington does not explicitly that the cross-section has an aspect ratio of at least 5:1. However, Wellington teaches other cross-sectional shapes can be used (see e.g. col 6, lines 5-6 of Wellington). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the anode of Wellington by changing the shape/aspect ratio of the anode to get the desired sized and shape of the anode for its intended purpose. 

Claim 4: Wellington discloses a specific example having a cross-section with an aspect ratio of 4:1 (1 ¾ x 7/16, see e.g. col 3, lines 64-66 of Wellington). Wellington does not explicitly that the cross-section has an aspect ratio of at least 15:1. However, Wellington teaches other cross-sectional shapes can be used (see e.g. col 6, lines 5-6 of Wellington). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the anode of Wellington by changing the shape/aspect ratio of the anode to get the desired sized and shape of the anode for its intended purpose. 

Claim 5: Wellington does not explicitly teach that the outer surface has an area of at least about 35 square inches per pound of zinc ribbon anode. Wellington teaches an example of making the anode were a 60 pound zinc billet is extruded to have the following dimensions: length of 15 inches, width of 1 ¾, and a thickness of 7/16 inches, which has an area per pound of about 1 (see e.g. col 3, lines 58-75 of Wellington). However, this is just an example and Wellington teaches that the resulting extruded material is cut to size and makes frequent statements about how the process and anode can be scaled and changed based on the use of the anode (see e.g. col 2, lines 27-29, 50-54 of Wellington). Therefore, it would have been obvious to modify the anode of Wellington by adjusting the area per pound of the anode to get the desired sized and shape of the anode for its intended purpose.

Claim 6: Wellington does not explicitly teach that the outer surface has an area of at least about 52 square inches per pound of zinc ribbon anode. Wellington teaches an example of making the anode were a 60 pound zinc billet is extruded to have the following dimensions: length of 15 inches, width of 1 ¾, and a thickness of 7/16 inches, which has an area per pound of about 1 (see e.g. col 3, lines 58-75 of Wellington). However, this is just an example and Wellington teaches that the resulting extruded material is cut to size and makes frequent statements about how the process and anode can be scaled and changed based on the use of the anode (see e.g. col 2, lines 27-29, 50-54 of Wellington). Therefore, it would have been obvious to modify the anode of Wellington by adjusting the area per pound of the anode to get the desired sized and shape of the anode for its intended purpose.

Claim 7: Wellington does not explicitly teach that the outer surface has an area of at least about 70 square inches per pound of zinc ribbon anode. Wellington teaches an example of making the anode were a 60 pound zinc billet is extruded to have the following dimensions: length of 15 inches, width of 1 ¾, and a thickness of 7/16 inches, which has an area per pound of about 1 (see e.g. col 3, lines 58-75 of Wellington). However, this is just an example and Wellington teaches that the resulting extruded material is cut to size and makes frequent statements about how the process and anode can be scaled and changed based on the use of the anode (see e.g. col 2, lines 27-29, 50-54 of Wellington). Therefore, it would have been obvious to modify the anode of Wellington by adjusting the area per pound of the anode to get the desired sized and shape of the anode for its intended purpose.

Claim 10: Wellington discloses, as a specific example, that the outer surface has a surface area of at least about 53 square inches per linear foot of zinc ribbon anode (length of 15 inches, width of 1 ¾, and thickness of 7/16 inches. A = 2(wl+hl+hw), see e.g. col 3, lines 64-65 of Wellington). Wellington does not explicitly teach that the outer surface has a surface area of at least about 60 square inches per linear foot of zinc ribbon anode. However, Wellington teaches that the resulting extruded material is cut to size and makes frequent statements about how the process and anode can be scaled and changed based on the use of the anode (see e.g. col 2, lines 27-29, 50-54 of Wellington). Therefore, it would have been obvious to modify the anode of Wellington by adjusting the area per linear foot of the anode to get the desired sized and shape of the anode for its intended purpose.

Claim 15: The limitation claiming “the zinc ribbon anode be longitudinally bent over a smaller radius than a comparative zinc ribbon anode having an aspect ratio of from about 1 to about 2” is an intended function/characteristic of the ribbon. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Wellington teaches all the claimed structure of the ribbon for claim 15 and would be capable of being longitudinally bent over a smaller radius than a comparative zinc ribbon anode having an aspect ratio of from about 1 to about 2. Furthermore, Wellington teaches that the ribbon can be easily bent or curved (see e.g. col 5, lines 46-51 of Wellgington). Therefore, it would have been obvious to a person having ordinary skill in the art at the time that the ribbon of Wellington would be capable of being longitudinally bent over a smaller radius than a comparative zinc ribbon anode having an aspect ratio of from about 1 to about 2. 

Claim 16: The limitation claiming “the zinc ribbon anode can be longitudinally bent over a radius which is at least 20% smaller than the radius over which a comparative zinc ribbon anode having an aspect ratio of from about 1 to about 2” is an intended function/characteristic of the ribbon. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Wellington teaches all the claimed structure of the ribbon for claim 15 and would be capable of being longitudinally bent over a radius which is at least 20% smaller than the radius over which a comparative zinc ribbon anode having an aspect ratio of from about 1 to about 2. Furthermore, Wellington teaches that the ribbon can be easily bent or curved (see e.g. col 5, lines 46-51 of Wellgington). Therefore, it would have been obvious to a person having ordinary skill in the art at the time that the ribbon of Wellington would be capable of being longitudinally bent over a radius which is at least 20% smaller than the radius over which a comparative zinc ribbon anode having an aspect ratio of from about 1 to about 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795